Citation Nr: 1726346	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1960 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In November 2016, the Veteran had a hearing with the undersigned VLJ.

In this decision, the Board is granting service connection for degenerative disc disease of the both the lumbar and cervical spine.


FINDING OF FACT

In resolving all doubt in his favor, degenerative disc disease of the lumbar and cervical spine was caused by a fall during active duty.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar and cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that a fall from a five-ton truck caused his current neck and low back disabilities.  He reports that he has had symptoms since shortly after service, and was told by a doctor in the late-1960's or early-1970's that his problems then were related to the injury in service.

His STRs do document such a fall.  However, the records of hospital treatment are not complete, but instead are summaries.  The fall resulted in a loss of consciousness and seizure, which was the main concern.  Consequently, the records do not document any specific injury to his spine.  Given the seriousness of the head injury, it is not unusual that a summary of treatment would focus on this aspect.  His separation examination also does not document any abnormalities of the spine.  

Indeed, the Veteran does not assert having any particular problems with his spine until a few years following service.  Rather, he reports that his back began bothering him and he began having other associated symptoms while working.  His pain and symptoms continued for a few years until he was sent to a specialist, who thought his spinal problem had been caused by a car accident or similar injury.  He reportedly agreed that the Veteran's in-service accident was the likely cause, as he had no other serious injuries.  He was treated with traction, and from that period onward, continued to have treatment for his lower back and neck.

The earliest available medical records date from 1973, and show the Veteran was diagnosed with a back problem that was treated with traction by a specialist.  

The April 2011 VA examiner opined that it was very likely that the Veteran's current neck and low back degenerative disc disease was a result of an incident as described by the Veteran, given the Veteran's long history of back and neck trouble, but that there was no medical evidence to assuredly conclude that was the cause.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this need only be an as likely as not proposition).  

Based on this evidence, and in resolving all doubt in the Veteran's favor, the Board finds that service connection is established.  As noted by the VA examiner, the Veteran has a long history of back and neck pain and treatment.  The Veteran is known to have fallen onto his back and hit his head, and his current diagnoses have been found to be consistent with such an injury.  He has provided competent and credible statements regarding the incident in service, and the inception of his symptoms.  His statements are not contradicted by any of the other evidence.  In short, the available evidence supports the Veteran's claim for service connection.


ORDER

Service connection is granted for degenerative disc disease of the lumbar and cervical spine.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


